DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 2/1/2022.  These drawings are acceptable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are considered allowed because no prior art or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:

“receiving, from a base station through a physical downlink control channel (PDCCH), a downlink control information (DCT) for scheduling sidelink (SL) resources,
wherein the DCI includes information related to a time between a physical sidelink feedback channel (PSFCH) resource and a physical uplink control channel (PUCCH) resource and information related to the PUCCH resource;
transmitting, to a second device, a plurality of physical sidelink control channels (PSCCHs) and a plurality of physical sidelink shared channels (PSSCHs), based on the DCT;
determining a plurality of PSFCH resources, based on indices of slots related to the plurality of PSSCHs, indices of subchannels related to the plurality of PSSCHs, and a source ID of the first device;
receiving, from the second device, a plurality of SL hybrid automatic repeat request (HARQ) feedbacks related to the plurality of PSSCHs on the plurality of PSFCH resources; and
transmitting, to the base station, one SL HARQ feedback on one PUCCH resource, based on the information related to the time and the information related to the PUCCH resource,
wherein the one PUCCH resource is allocated after a last PSFCH resource among the plurality of PSFCH resources“ in combination with other claim limitations as recited in independent claim 1, independent claim 14, and independent claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        May 20, 2022